Citation Nr: 1716680	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a higher initial rating for coronary artery disease (CAD), status-post bypass graft, currently rated 10 percent disabling prior to November 23, 2015 and 30 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1967 to September 1969, including service in the Republic of Vietnam.  He received the Combat Action Ribbon.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The rating decision granted service connection for CAD and assigned a 10 percent disability rating, effective October 30, 2009; and, denied service connection for PTSD.

In a November 2015 rating decision, the RO increased the assigned rating for CAD to 30 percent disabling, effective November 23, 2015, thus creating a staged rating as indicated on the title page.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Pursuant to the Veteran's substantive appeal (VA Form 9) to the Board, VA scheduled the Veteran for a Board videoconference hearing in February 2017.  However, the Veterans Appeals Control Locator System (VACOLS) (the Board's computerized tracking system) indicates that the hearing was canceled by the Veteran.  Therefore, as the hearing request is withdrawn, no further action is required to provide the Veteran a hearing in these matters.  38 C.F.R. § 20.704(e) (2016) (Withdrawal of hearing requests).

The Board acknowledges that a January 2016 VA Form 21-4138 indicates that the Veteran "does not wish to pursue a VA disability claim for anxiety or fatigue . . ."  However, the Veteran's intent is not clear and unequivocal as he does not currently have pending anxiety or fatigue claims.  Thus, the statement does not constitute a withdrawal of the Veteran's current PTSD claim.  See Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.").


FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether the Veteran has PTSD related to an in-service stressor.

2. From October 30, 2009 effective date of the grant of service connection to November 23, 2015, the Veteran's CAD, status-post bypass graft, was manifested by continuous medication and angina, but was not manifested by a workload of 7 metabolic equivalents of task (METs) or less, cardiac hypertrophy, or dilatation.

3. From November 23, 2015, the Veteran's CAD, status-post bypass graft, has been manifested by a workload of greater than 5 METs but not greater than 7 METs, dyspnea, and angina, but has not been manifested by acute congestive heart failure, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The criteria for a higher initial rating for CAD, status-post bypass graft, currently rated 10 percent disabling prior to November 23, 2015 and 30 percent disabling thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7107 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

With respect to the PTSD claim, as the Board is granting the benefit sought in full for the claim of entitlement to service connection for PTSD further discussion of the VCAA is unnecessary.

With respect to the CAD increased rating claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As discussed, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for CAD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, to include records of the Social Security Administration's disability determination.  The Veteran was also afforded multiple VA examinations, in November 2010, May 2014, and November 2015 as to the severity of his CAD.  For the reasons indicated in the discussion below, the examinations are adequate to decide the claim.  The Veteran was also provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred coincident with active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5, but that the change applies to claims that are pending before the agency of original jurisdiction on August 4, 2014.  This appeal was previously certified to the Board and is not subject to the amendment.  79 Fed. Reg. 45094 (Aug. 4, 2014); See February 2013 VA Form 9).

If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(2).

The Veteran attributes his PTSD to his military service in the Republic of Vietnam.  Specifically, he claims to have PTSD symptoms from artillery fire during service.  In the alternative, he attributes PTSD symptoms to two servicemen's deaths.  

The Veteran's receipt of the Combat Action Ribbon establishes that the Veteran served in combat.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (listing of decorations that are evidence of combat participation).  Given that the claimed artillery fire stressor is consistent with the circumstances of the Veteran's service and the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (lay testimony alone can establish the occurrence of the claimed in-service stressor, if consistent with the circumstances of service and there's no clear and convincing evidence to the contrary).  Thus, the remaining issue is whether the Veteran has PTSD disability that is causally related to this conceded military combat stressor.  

A diagnosis of PTSD was provided by the Veteran's treating VA psychiatrist.  In a December 2015 letter, the psychiatrist stated that the Veteran had a diagnosis of PTSD with ongoing symptoms.  This diagnosis was based on the Veteran receiving ongoing treatment, to include attending a support group, for PTSD symptoms since 2010.  The Board finds that the diagnosis of PTSD provided by the VA psychiatrist is entitlement to significant probative weight.  See Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (holding that mental health professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  The Board notes that the Veteran was afforded two VA examinations in August 2010 and November 2015.  Both examiners indicated that the Veteran did not have a PTSD diagnosis.  Generally, the examiners attributed the Veteran's reported symptoms to a depression disability, not PTSD.

The evidence is thus at least evenly balanced as to whether the Veteran's has PTSD that is related to his in-service stressor, artillery fire.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III.   Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's CAD disability is currently evaluated as 10 percent disabling prior to November 23, 2015 and 30 percent disabling thereafter under 38 C.F.R. § 4.104, Diagnostic Code 7017.

Diagnostic Code 7017 evaluates coronary artery bypass surgery, and provides that a 100 percent rating is to be assigned for three months following hospital admission for surgery.  Thereafter, a 10 percent rating is assigned when workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, or syncope, or; continuous medication is required.   

A 30 percent rating is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.

One "MET" (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

As mentioned above, the Veteran was granted service connection effective October 30, 2009, the date of his initial claim for service connection for CAD.  38 C.F.R. § 3.400 (2016).  The medical evidence of record indicates that in August 1998 the Veteran underwent coronary artery bypass surgery.

In November 2010 the Veteran was afforded a VA cardiology examination.  He reported walking 1.5 miles five times a week and the ability to lift up to 20 pounds with his arms and 50 pounds with his legs.  He denied cardiac symptoms during exercise.  The examination reported noted that the Veteran had excellent exercise capacity with estimated energy levels at or above 10 to 100 METs.

Post-service private medical records document complaints of chest pain.  A November 2011 negative echocardiogram showed an ejection fraction of 65 percent.  In April 2014 the Veteran was hospitalized for one day to treat chest pain and an abnormal electrocardiogram.  Treatment records noted that an April 2014 electrocardiogram suggested an inferior wall myocardial infarction and represented new changes.  During this visit, a coronary artery angiogram showed an ejection fraction of 60 percent.  Based on a cardiac catheterization test, a diagnosis of stable angina was provided.

In May 2014 the Veteran was afforded a VA heart examination reported on a disability benefits questionnaire.  The report noted continuous medication for his heart condition, but no congestive heart failure, arrhythmia, cardiac hypertrophy, or cardiac dilation.  The examination report noted a November 2011 negative stress test.  Evidence of non-painful scars was also noted.  

The Veteran was afforded a VA heart examination reported on a disability benefits questionnaire in November 2015.  The report noted an April 2014 coronary artery angiogram showing small vessel coronary disease with ejection fraction of 60 percent.  The examination report indicated that the Veteran has not had congestive heart failure.  Based on CAD and other conditions, the Veteran's METs level was greater than 3 to 5 resulting in dyspnea and angina symptoms.  The estimated METs level due solely to CAD was greater than 5 but not greater than 7.  The examiner noted that the most recent cardiac catheterization showed that CAD had worsened and required medication revisions.  The examiner also noted that the Veteran had scars related to CAD measuring 21 centimeters length by 0.1 centimeter width.  The scars were not painful or unstable.  As for employment, the Veteran's heart condition did not impact his ability to work.

The Veteran was afforded a VA examination for his artery and vein conditions in February 2016.  Relevant to CAD, the examiner remarked that the Veteran's CAD was stable on medication. 

The preponderance of the evidence indicates that an initial rating for CAD in excess of 10 percent prior to November 23, 2015 and 30 percent thereafter, is not warranted.  

Under Diagnostic Code 7017, a 30 percent rating is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

Here, prior to November 23, 2015, the claims file does not show that CAD approximates the criteria for a 30 percent rating or higher.  On November 2010 examination, he denied cardiac symptoms and was noted to be in excellent exercising capacity with energy levels at or above 10 to 100 METs.  A November 2011 stress test was negative.  On May 2014 examination, there was no evidence of congestive heart failure, arrhythmia, cardiac hypertrophy, or cardiac dilation.  Although the Veteran was hospitalized in April 2014 due to an abnormal electrocardiogram and to treat chest pain, based on cardiac catheterization, a diagnosis of stable angina was provided.  Hence, the record presents no basis for assigned of an initial rating in excess of 10 percent for CAD prior to November 23, 2015.

Next, the Board considered whether from November 23, 2015, an initial rating higher than 30 percent is warranted.  Under Diagnostic Code 7017, a 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

Here, from November 23, 2015, the claims file does not show that CAD approximates the criteria for a 60 percent rating or higher.  On November 2015 examination, based on a cardiac cauterization test, the report indicated that the Veteran's CAD had worsened, but there were no episodes of congestive heart failure.  Although the Veteran's METs level was greater than 3 to 5 with dyspnea and angina, this reading was attributed to CAD and other conditions.  With respect to only CAD, the estimated METs level was greater than 5 but not greater than 7.  At a subsequent VA examination in February 2016, the examiner noted that the Veteran's CAD was stable on medication.  Thus, from November 23, 2015, the record presents no basis for the assignment of an initial rating in excess of 30 percent for CAD.

The Board also observes that the Veteran has residual scars from his heart bypass surgery.  However, a separate compensable rating is not warranted for the Veteran's residual scars.  See 38 C.F.R. §§ 4.118, DCs 7801, 7802, 7804 (2016).  Indeed the scars have been asymptomatic the entire appeal period.  There is no indication that the scars have been painful, unstable, or any underlying skin breakdown.  See May 2014 and November 2015 VA examination reports.  As such the Board finds that the Veteran is not entitled to a separate compensable rating for his residual scars associated with his service-connected CAD.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's CAD symptoms have not more nearly approximated the criteria for an initial rating higher than 10 percent prior to November 23, 2015, or 30 percent thereafter.  The benefit-of-the-doubt doctrine is therefore not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria, to include dyspnea, fatigue, angina, dizziness, and syncope.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address these issues further.

As noted, there is no evidence that the Veteran's CAD alone renders him unemployable.  A November 2015 examiner noted that the Veteran's CAD did not impact his ability to work.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a higher initial rating for CAD, status-post bypass graft, currently rated 10 percent disabling prior to November 23, 2015 and 30 percent disabling thereafter, is denied. 



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


